Per Curiam:

The petition for rehearing is granted. The order entered May 12, 1947, denying certiorari, 331 U. S. 823, is vacated and the petition for writ of certiorari is granted limited to the question presented by the petition for rehearing as to the effect of the Portal-to-Portal Act of 1947, approved May 14, 1947, 61 Stat. 84. The judgment of reversal of the Circuit Court of Appeals is modified so as to provide that on remand to the District Court that Court shall have authority to consider any matters presented to it under the Portal-to-Portal Act of 1947.